Citation Nr: 1241793	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder (including obstructive sleep apnea), to include as secondary to service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends in his July 2009 substantive appeal that he began experiencing snoring, difficulty sleeping, and fatigue in November 1998, as reflected in his service treatment records.  He further contends that the problem was never resolved during active duty, and that when he reported the same symptoms after service to a clinician at Wright-Patterson Air Force Base (AFB), Ohio, the clinician diagnosed him with obstructive sleep apnea.  Treatment records from Wright-Patterson AFB dated October 2006, October 2008, February 2009, March 2009, and October 2009 include diagnoses of obstructive sleep apnea.  The Veteran concluded that "[w]hen [the staff at Wright-Patterson AFB] explained the symptoms [of obstructive sleep apnea] that's when I realized that I had been suffering from this condition for over 10 years."

The Board finds that a remand is necessary to afford the Veteran a VA examination and opinion because the Veteran has testified that his current diagnosis of obstructive sleep apnea includes the same symptoms for which he sought treatment in service in November 1998, and is therefore the same disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has also advanced the theory that his sleeplessness is attributable to his service-connected cervical spine degenerative disc disease.  In that regard, a November 2009 treatment record from Wright-Patterson AFB reflects that the Veteran reported that he was "literally hurting everywhere and just unable to sleep well.  Currently has flare up of chronic neck pain re[l]ated to known degenerative neck disease since 2002."  However, because pain is already contemplated by and considered part of the Veteran's disability rating for his service-connected cervical spine disorder, no further development is required as to the secondary aspect of his claim.  38 C.F.R. §§ 4.14, 4.45(f), 4.71a (2012).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his obstructive sleep apnea since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his obstructive sleep apnea since service.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of the response, obtain records pertaining to any treatment the Veteran received for obstructive sleep apnea from all treating VA facilities since 2009.

2.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination of his obstructive sleep apnea.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, should be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea began during the Veteran's military service.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's statements, and the November 1998 in-service complaint of fatigue and snoring.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


